Per Curiam:

We have examined the record on the several points of error assigned, and conclude that the case was tried fairly. No error appears affecting the substantial rights of the defendant below. The instructions respecting the right to recover exemplary damages were in accordance with the decisions of this court. The evidence of good faith on the part of Shinn was properly held to go in mitigation-of punitive damages only. ( Garnier v. Squires, 62 Kan. 321, 62 Pac. 1005.)
The judgment of the district court will be affirmed.